Exhibit 10.1

 

Michaels Stores, Inc. Fiscal Year 2008 Bonus Plan Summary

 

On April 3, 2008, the Board of Directors (the “Board”) of Michaels Stores, Inc.
(“Company”) adopted the Fiscal Year 2008 Bonus Plan (the “2008 Bonus Plan”) and
established fiscal 2008 bonus targets and performance measures applicable to the
Company’s executive officers, including the Chief Executive Officer, President
and Chief Financial Officer and the other executives named in the Company’s
Annual Report on Form 10-K filed with the Securities and Exchange Commission on
April 3, 2008, who were employed by the Company as of that date.

 

For the 2008 Bonus Plan, the Board established threshold, target and maximum
bonus amounts for each of the executive officers listed below as a percentage of
applicable annual base salaries as follows:

 

 

 

Threshold

 

Target

 

Maximum

Brian C. Cornell

 

   35%

 

100%

 

200%

Jeffrey N. Boyer

 

24.5%

 

70%

 

140%

Thomas M. Bazzone

 

17.5%

 

50%

 

100%

Thomas C. DeCaro

 

17.5%

 

50%

 

100%

Harvey S. Kanter

 

17.5%

 

50%

 

100%

 

For the 2008 Bonus Plan the Board selected the following performance measures
and relative weights:

 

Financial Weightings

 

Brian Cornell

 

Jeffrey Boyer

 

Thomas Bazzone

 

Thomas DeCaro

 

Harvey Kanter

 

 

 

 

 

 

 

 

 

 

 

Overall Company Results

 

75%

 

75%

 

25%

 

75%

 

75%

Business Unit Results

 

 

 

 

 

50%

 

 

 

 

Personal Performance

 

25%

 

25%

 

25%

 

25%

 

25%

 

Before any bonus is earned on any of the performance measures, the Company must
achieve the threshold Overall Company Results.  Overall Company Results is
measured by consolidated earnings before interest, taxes, depreciation and
amortization (“EBITDA”), less an inventory charge, which is consistent with the
prior year bonus plan.  Additionally, the bonus plan for Mr. Bazzone, Executive
Vice President - Specialty Businesses, contains a business unit driven,
adjusted-EBITDA, less inventory charge measure for the Aaron Brothers business.

 

In evaluating Company financial performance, the Board may adjust results to
eliminate the effects of charges for restructurings, discontinued operations,
extraordinary items and items of gain, loss or expenses determined to be
extraordinary or unusual in nature, infrequent in occurrence or related to a
change in accounting principle.  Before any business unit or individual
performance portion can be earned, the calculated Overall Company Results
measure must meet or exceed the threshold (minimum) level of performance as
established by the Board.

 

Individual performance accounts for up to 25% of the total bonus amount for each
of the executive officers listed above.  Each officer is evaluated based upon
competencies and pre-established individual objectives.  Performance against
these measures is determined by the Compensation Committee on a scaled rating of
Exceeds Expectations, Solid Performance or

 

--------------------------------------------------------------------------------


 

Mixed Performance.  No specified weighting is given to each measure and
considerable discretion resides with the Compensation Committee in its
evaluation of personal performances.

 

For fiscal 2008, individual performance will be primarily measured around
progress on the Company’s strategic initiatives:  global sourcing, consumer
insights, category management, store environment/shopping experience, process
and profit improvements and Aaron Brothers profitability.

 

 

2

--------------------------------------------------------------------------------

 